 1                                                              THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     CLINTON E. CASEY                                  NO. 2:18-cv-01358 TSZ
10
                          Plaintiff,                   STIPULATION AND ORDER TO
11                                                     ALLOW SUBSTITUTION OF COUNSEL
     v.                                                FOR DEFENDANT P-G INDUSTRIES
12

13   ALCOA CORPORATION, formerly ALCOA
     Inc.; ARCONIC, INC.; METROPOLITAN LIFE
14   INSURANCE COMPANY; and P-G
     INDUSTRIES, INC., as successor-in-interest to
15
     PRYOR GIGGEY CO., INC.
16
                         Defendants.
17

18                                            STIPULATION

19          WHEREAS, Defendant P-G Industries wishes to substitute its counsel of record from Katherine

20   M. Steele and Aleksander R. Schilbach of Bullivant Houser Bailey PC to Brian Smith and Kyle Jones of

21   Foley & Mansfield PLLP.

22          NOW, THEREFORE, IT IS STIPULATED by and between the parties hereto through their

23   respective counsel that they consent to the substitution of counsel pursuant to Washington Western

24   District Local Civil Rule 83.2(b)(1).

25   SO STIPULATED.




     STIPULATION AND ORDER TO ALLOW                   Page 1          Foley & Mansfield, PLLP
     SUBSTITUTION OF COUNSEL FOR                                      999 Third Avenue, Suite 3760
     DEFENDANT P-G INDUSTRIES                                         Seattle, WA 98104
                                                                      Telephone: (206) 456-5360
 1
     BULLIVANT HOUSER BAILEY, PC                   FOLEY & MANSFIELD, PLLP
 2
     /s/ Katherine M. Steele                       /s/ Brian Smith
 3   Katherine M. Steele, WSBA #11927              Brian Smith, WSBA #45930
     Aleksander R. Schilbach, WSBA #51693          Kyle Jones, WSBA #50838
 4   Asbestos@bullivant.com                        asbestos-sea@foleymansfield.com
     Withdrawing Attorneys for P-G Industries      Substituting attorneys for P-G Industries
 5

 6   BERGMAND DRAPER OSLUND, PLLC                  GORDON REES SCULLY MANSUKHANI, LLP

 7   /s/ Justin Olson                              /s/ Mark B. Tuvim
     Justin Olson, WSBA #51332                     Kevin Craig, WSBA #29932
 8   Matthew Phineas Bergman, WSBA #20894          Mark B. Tuvim, WSBA #31909
 9   service@bergmanleagal.com                     Trevor J. Mohr, WSBA #51857
     Attorneys for Plaintiff                       SEAAsbestos@grsm.com
10                                                 Attorneys for Defendant Alcoa Corporation

11   WILSON SMITH COCHRAN & DICKERSON
12   /s/ Richard G. Gawlowski
13   Richard G. Gawlowski, WSBA #19713
     Gawlowski@wscd.com
14   Attorneys for Defendant Metropolitan Life

15

16

17

18

19

20

21

22

23

24

25




     STIPULATION AND ORDER TO ALLOW              Page 2           Foley & Mansfield, PLLP
     SUBSTITUTION OF COUNSEL FOR                                  999 Third Avenue, Suite 3760
     DEFENDANT P-G INDUSTRIES                                     Seattle, WA 98104
                                                                  Telephone: (206) 456-5360
 1                                               ORDER
 2          PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS ORDERED that
 3   Defendant P-G Industries may file its Notice of Withdrawal and Substitution of Counsel immediately
 4   upon entry of this Order.
 5          Dated: September 11, 2019.
 6

 7                                                    A
                                                      Thomas S. Zilly
 8
                                                      United States District Judge
 9

10
     Presented by:
11
     FOLEY & MANSFIELD, PLLP
12

13   /s/ Brian Smith
     Brian Smith, WSBA #45930
14   Kyle Jones, WSBA #50838
     999 Third Avenue, Suite 3760
15   Seattle, WA 98104
16   asbestos-sea@foleymansfield.com
     Substituting attorneys for P-G Industries
17

18

19

20

21

22

23

24

25




     STIPULATION AND ORDER TO ALLOW                  Page 3           Foley & Mansfield, PLLP
     SUBSTITUTION OF COUNSEL FOR                                      999 Third Avenue, Suite 3760
     DEFENDANT P-G INDUSTRIES                                         Seattle, WA 98104
                                                                      Telephone: (206) 456-5360
